Case 2:20-mj-00108-VCF Document 12 Filed 04/17/20 Page 1 of 5




                                 ORDER
Case 2:20-mj-00108-VCF Document 12 Filed 04/17/20 Page 2 of 5
Case 2:20-mj-00108-VCF Document 12 Filed 04/17/20 Page 3 of 5
Case 2:20-mj-00108-VCF Document 12 Filed 04/17/20 Page 4 of 5
 Case 2:20-mj-00108-VCF Document 12 Filed 04/17/20 Page 5 of 5




                                                           July 27, 2020


4:00 pm in Courtroom 4B via video conference, counsel will receive separate
        invitation.
            17
